The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 01/08/21, with respect to 1-3, 5, 7-16, 18, 20  under 35 USC § 103 have been fully considered.  The Non-Final Rejection dated 07/10/20 has been withdrawn.  

Regarding claim 1, 11, 18, 	Applicant argues respectfully submits that a prima facie case of obviousness has not been made with respect to Claim 1. Nowhere in the Office Action’s rejection of Claim 1 on pages 2-5 is there any reference to Nuss, Kim, or Parker allegedly teaching “wherein selecting the at least one target cell from the subset of neighboring cells comprises selecting the at least one target cell based, at least in part, on a comparison of a second threshold capacity with the measure of capacity for each cell of the subset of neighboring cells,” as recited in Claim 1 and added by the prior amendment. There is no reference to any alleged teaching of this “second threshold capacity,” let alone relative to the “first threshold capacity” that is used for “identifying the at least one congested cell.” Applicant therefore respectfully submits that the rejection of Claim 1 is improper.

The examiner agrees that there was no reference to any alleged teaching of “second threshold capacity”. Hence the rejection was revised to include Kim citations which state “determining a first small cell, as an offloading target among the plurality of small cells, when the available resources of the small cell digital unit are lower than a threshold value” para [0016]). Hence Kim teaches “second threshold capacity” that is used for “identifying the at least one congested cell.” 


Regarding dependent claim 2, 3, 6, 9,  	The Office Action alleges that Nuss discloses this recitation. However, as admitted by the Office Action, Nuss does not teach or suggest such a “first threshold capacity.” Applicant agrees that Nuss does not teach the “first threshold capacity.” Applicant thus further respectfully submits that Nuss does not and cannot teach that this “first threshold capacity is predetermined by a provider of the wireless communication network,” as recited in Claim 6. Accordingly, applicant requests that the rejection of Claims 2, 3, 6 and 9 be withdrawn and that these claims be allowed.
 	However examiner disagrees for the same reasons above as claim 1 in that Parker teaches the “first threshold capacity”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 9-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuss (Pub No 20160157126) further in view of Kim (Pub No 20150341839) and Parker (Pub No 20120198020).

Regarding claim 1 and 11 and 18,
 	Nuss teaches a computer-implemented method for balancing traffic in a wireless telecommunication network associated with a plurality of cells, the method comprising: 
	identifying at least one congested cell from the plurality of cells based, at least in part, on the measure of capacity for each cell of the plurality of cells, (interpreted as identifying data-overloaded cells, see para [0117]. Also see selecting a specific cell (typically a resource loaded cell, see para [0079]); 
 	identifying a subset of neighboring cells for the at least one congested cell, wherein each neighboring cell shares at least a portion of geographic coverage area with the congested cell (interpreted as the system considers all the neighboring cells of that cell, e.g. cells that are defined by the OSS as being neighbors of this cell, see para [0161].  Also see the selected neighbor cells are preferably cells that are highly coupled from RF perspective to the source cell.  In other words, they have substantial overlapping with the source cell, see para [0100]);
 	selecting at least one target cell from the subset of neighboring cells for offloading traffic from the congested cell based, at least in part, on the measure of capacity for each neighboring cell, interpreted as the system selects the top weighted M (M=5 typically) neighboring cells, and relates to those cells as being the cluster neighbors for traffic offloading and for performance monitoring, see para [0161]).
 	causing handover of active communication channels established by telecommunication devices from the at least one congested cell to the at least one target cell (interpreted as at least one radio network parameter being changed is offloading of communication traffic from the first cell to at least one cell from among the second plurality of cells, see para [0032].  Wherein it is implicit that the offloading of communication traffic would include handover of communication channels).
 	However Nuss does not teach determining a measure of capacity for each cell of the plurality of cells; 
 	
 	identifying the at least one congested cell comprises identifying the at least one congested cell based at least in part, on a comparison of a first threshold capacity with the measure of capacity for each cell of the plurality of cells;
 	wherein selecting the at least one target cell from the subset of neighboring cells comprises selecting the at least one target cell based, at least in part, on a comparison of a second threshold capacity with the measure of capacity for each cell of the subset of neighboring cells;

 	Kim teaches wherein selecting the at least one target cell from the subset of neighboring cells comprises selecting the at least one target cell based, at least in part, on a comparison of a second threshold capacity with the measure of capacity for each cell of the subset of neighboring cells; (interpreted as determining a first small cell, as an offloading target among the plurality of small cells, when the available resources of the small cell digital unit are lower than a threshold value, para [0016]).

 	However Nuss in view of Kim do not teach wherein identifying the at least one congested cell comprises identifying the at least one congested cell based at least in part, on a comparison of a first threshold capacity with the measure of capacity for each cell of the plurality of cells;

 	Parker teaches identifying the at least one congested cell comprises identifying the at least one congested cell based at least in part, on a comparison of a first threshold capacity with the measure of capacity for each cell of the plurality of cells; (interpreted as For example, RAN server 130 may, in a manner similar to that described in FIG. 5, determine that a reserve capacity, associated with the cell, is less than a reserve capacity threshold and may determine that a condition (e.g., congestion) exists with respect to the cell, see para [0072]).
 	It would have been obvious to one of ordinary skill in the art to combine the cell selection by weight as taught by Nuss in view of Kim with congestion determination using capactity as taught by Parker since it would have been a simple substitution providing expected results of using a different parameter for determining handovers for off-loading cells.
 	
Regarding claim 2,
 	Nuss in view of Kim and Parker teaches the computer-implemented method of claim 1, wherein the measure of capacity corresponds to a percentage, a real number, a vector, or a range of values (interpreted as Capacity threshold field 515 may store information associated with a maximum quantity of traffic (e.g., a maximum bandwidth, data transfer rate, etc.) that can be processed and/or transported without the particular cell becoming congested, see Parker para [0067]).

Regarding claim 3,
 	Nuss in view of Kim and Parker teaches the computer-implemented method of claim 1, wherein determining the measure of capacity comprises obtaining performance data for each cell of the plurality of cells, wherein the performance data includes at least one of data downloading volume, data downloading speed, data throughput rate, number of telecommunication device connections, or percentage of computing resource utilized (interpreted as selecting a specific cell of a cellular network to be the first cell (a.k.a.  source cell, main cell) according to one or more of the following criteria: [0092] (i) Power usage of the cell exceeds a pre-defined threshold; [0093] (ii) Code tree usage of the cell exceeds a pre-defined threshold; [0094] (iii) Baseband hardware resources of the cell exceed a pre-defined threshold; [0095] (iv) Transmission resources, consumed by the cell exceed a pre-defined threshold; [0096] (v) Number of CS and/or PS links supported by the cell exceeds a pre-defined threshold; [0097] (vi) Number of HS (High Speed) links served by the cell exceeds a pre-defined threshold; [0098] (vii) Number/Percent of rejected PS/CS/HS establishment attempts which are rejected by the Admission Control mechanism implemented by the RNC or by the cell itself, exceeds a pre-defined threshold.  [0099] (viii) Data Traffic payload to Voice traffic Erlang carried by the cell exceeds a pre-defined threshold, see Nuss para [0091]).

Regarding claim 6,
	Nuss in view of Kim and Parker teaches the computer-implemented method of claim 5, wherein the first threshold capacity is predetermined by a provider of the wireless communication network (interpreted as The computing platform is in communication with individual cells of the cellular network by direct connection to the network elements or through a mediation layer such as an OSS server connection and is capable of selecting a specific cell of a cellular network to be the first cell (a.k.a. source cell, main cell), see Nuss para [0081]).

Regarding claim 9,
	Nuss in view of Kim and Parker teaches the computer-implemented method of claim 1, wherein each cell of the plurality of cells is associated with an infrastructure equipment (interpreted as plurality of BTS in each cell, See Nuss fig. 1).

Regarding claim 12,
	Nuss in view of Kim and Parker teaches the non-transitory computer-readable medium of claim 11, wherein the operations further comprise: identifying a second congested cell from the plurality of cells; identifying a second subset of neighboring cells for the congested cell; and selecting a second target cell from the second subset of neighboring cells for offloading traffic from the second congested cell (rejected similarly above as for claim 1.  Examiner notes that it would have been obvious to perform the method more than once). Regarding claim 13,
	Nuss in view of Kim and Parker teaches the non-transitory computer-readable medium of claim 12, wherein the first subset of neighboring cells overlap with the second subset of neighboring cells (interpreted as the system considers all the neighboring cells of that cell, e.g. cells that are defined by the OSS as being neighbors of this cell, see para [0161].  Also see the selected neighbor cells are preferably cells that are highly coupled from RF perspective to the source cell.  In other words, they have substantial overlapping with the source cell, see Nuss para [0100]);

	Nuss in view of Kim and Parker teaches the non-transitory computer-readable medium of claim 12, wherein the first target cell and the second target cell correspond to a same target cell (interpreted as the system considers all the neighboring cells of that cell, e.g. cells that are defined by the OSS as being neighbors of this cell, see para [0161].  Also see the selected neighbor cells are preferably cells that are highly coupled from RF perspective to the source cell.  In other words, they have substantial overlapping with the source cell, see para [0100]. Examiner notes that it would have been obvious to repeat the steps to result in the claimed limitation);
Regarding claim 15,
	Nuss in view of Kim and Parker teaches the non-transitory computer-readable medium of claim 14, wherein the operations further comprise assigning a first weight for offloading traffic from the first congested cell to the target cell and assigning a second weight for offloading traffic from the second congested cell to the target cell (interpreted as the system selects the top weighted M (M=5 typically) neighboring cells, and relates to those cells as being the cluster neighbors for traffic offloading and for performance monitoring, see para [0161]. Examiner notes that it would have been obvious to repeat the steps to result in the claimed limitation). 
Regarding claim 19,
	Nuss in view of Kim and Parker teaches the system of claim 18, however does not teach wherein the at least one telecommunication device remains substantially stationary (interpreted as FIG. 2 depicts a soft handover situation, where UE 252 has simultaneously a radio connection with a base station 242 and a radio connection 250 with a base station 234, see para [0044]).

Regarding claim 20,
	Nuss in view of Kim and Parker teaches the system of claim 18, wherein the computing device is further configured to apply a distribution model to the selection of the target cell (interpreted as select from among a first plurality of cells being neighbors of said first cell, a second plurality of specific neighboring cells (preferably being communication-dependent on the first cell) and defining a reference cluster that includes the first cell and the second plurality of cells; and (c) use the reference cluster to predict effects of carrying out one or more changes in at least one radio network parameter on at least one network performance indicator of said cluster, see Nuss para [0024]).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuss (Pub No 20160157126) further in view of Kim (Pub No 20150341839), Parker (Pub No 20120198020), and Wigren (Pub No 20120147765).


Regarding claim 4,
 	Nuss in view of Kim and Parker teaches the computer-implemented method of claim 3, however does not teach wherein determining the measure of capacity further comprises determining the measure of capacity in accordance with a defined mathematical formula including one or more performance factors of the performance data. 
 	Choi teaches wherein determining the measure of capacity further comprises determining the measure of capacity in accordance with a defined mathematical formula including one or more performance factors of the performance data (interpreted as The cell load L.sub.own(t) may be computed according to Equation (1)., see para [0052]).
	It would have been obvious to one of ordinary skill to combine the system taught by Nuss in view of Kim with the using of equations for calculations as taught by Wigren since it would have been a simple substitution providing expected results of using equations for calculating cell load.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuss (Pub No 20160157126) further in view of Kim (Pub No 20150341839), Parker (Pub No 20120198020), and Budhwani (Pub No 20140378132).

Regarding claim 7,
	Nuss in view of Kim and Parker teaches the computer-implemented method of claim 1, wherein identifying the subset of neighboring cells for the at least one congested cell comprises analyzing past handovers between the at least one congested cell and the remaining cells of the plurality of cells.
 	Budhwani teaches wherein identifying the subset of neighboring cells for the at least one congested cell comprises analyzing past handovers between the at least one congested cell and the remaining cells of the plurality of cells. (interpreted as all visible neighbor cells) and/or mobility information in terms of cell reselection or handoff ( HO) history, see para [0026]).

	It would have been obvious to one of ordinary skill to combine the system taught by Nuss in view of Kim with the using of equations for calculations as taught by Budhwani since it would have been a simple substitution providing expected results of using history information to determine neighboring devices.

Claims 10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuss Pub No 20160157126) further in view of Kim (Pub No 20150341839), Parker (Pub No 20120198020), and Schwarz (Pub No 20040120286).

Regarding claim 10,
 	Nuss in view of Kim and Parker teaches the computer-implemented method of claim 9, causing handover of active communication channels established by telecommunication devices from the at least one congested cell to the at least one target cell comprises sending at least one handover request to the infrastructure equipment associated with the at least one congested cell.
 	However Schwarz teaches causing handover of active communication channels established by telecommunication devices from the at least one congested cell to the at least one target cell comprises sending at least one handover request to the infrastructure equipment associated with the at least one congested cell (interpreted as choosing a cell in a second network as a handover target cell, performing a handover from the first network to the second network, see para [0007].  Wherein it is implicit that an HO request would be sent prior to handover).
 	It would have been obvious to one of ordinary skill to combine the offloading as taught by Nuss in view of Kim with the offloading by using handovers as taught by Schwarz since it would have been a simple substitution providing expected results of offloading neighboring cells by using handovers.

Regarding claim 16,
 	Nuss in view of Kim and Parker teaches the non-transitory computer-readable medium of claim 15, wherein causing handover of active communication channels comprises causing handover of active communication channels from the first congested cell to the target cell in accordance with the first weight (interpreted as the system selects the top weighted M (M=5 typically) neighboring cells, and relates to those cells as being the cluster neighbors for traffic offloading and for performance monitoring, see para [0161]. Examiner notes that it would have been obvious to repeat the steps to result in the claimed limitation). 

 	Schwarz teaches causing handover of active communication channels comprises causing handover of active communication channels (interpreted as choosing a cell in a second network as a handover target cell, performing a handover from the first network to the second network, see para [0007].  Wherein it is implicit that an HO request would be sent prior to handover).
 	It would have been obvious to one of ordinary skill to combine the offloading as taught by Nuss in view of Kim with the offloading by using handovers as taught by Schwarz since it would have been a simple substitution providing expected results of offloading neighboring cells by using handovers.
Regarding claim 17,
 	Nuss in view of Kim and Parker teaches the non-transitory computer-readable medium of claim 15, wherein the operations further comprise causing handover of active communication channels established by telecommunication devices from the second congested cell to the target cell in accordance with the second weight (interpreted as the system selects the top weighted M (M=5 typically) neighboring cells, and relates to those cells as being the cluster neighbors for traffic offloading and for performance monitoring, see para [0161]. Examiner notes that it would have been obvious to repeat the steps to result in the claimed limitation).
 	However Nuss in view of Kim does not teach causing handover of active communication channels comprises causing handover of active communication channels;
	Schwarz teaches causing handover of active communication channels comprises causing handover of active communication channels (interpreted as choosing a cell in a second network as a handover target cell, performing a handover from the first network to the second network, see para [0007].  Wherein it is implicit that an HO request would be sent prior to handover).
 	It would have been obvious to one of ordinary skill to combine the offloading as taught by Nuss in view of Kim with the offloading by using handovers as taught by Schwarz since it would have been a simple substitution providing expected results of offloading neighboring cells by using handovers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/
Examiner, Art Unit 2461

/OMER S MIAN/Primary Examiner, Art Unit 2461